Citation Nr: 1205808	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO. 09-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant was permanently incapable of self-support by the age of eighteen and is therefore entitled to receive Department of Veterans Affairs benefits by reason of the Veteran's service-connected death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to January 1973. He died in 1991. The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than to confirm that the appellant's mother, who was the Veteran's surviving spouse, died in the year 2010.

As will be discussed further below, the Board has contacted the representative (for VA benefits purposes) of the appellant's now-deceased mother to determine whether that organization has knowledge of the appellant's whereabouts and whether it is authorized to represent the appellant. In January 2012 the representative advised the Board that it is not authorized to represent the appellant and can provide no information about the appellant or her whereabouts.

The appellant was scheduled for a personal hearing before a member of the Board sitting at the VA Regional Office in April 2011, but she failed to report for the hearing without explanation. Consequently, the request for a personal hearing is considered to have been withdrawn. See 38 C.F.R. § 20.704(d).

This case was the subject of a Board remand dated in June 2011.


FINDINGS OF FACT

1. The Veteran died of service-connected diabetes; the appellant is a surviving daughter of the Veteran.

2. VA has not been kept apprised of the appellant's whereabouts and after extensive efforts has been unable to locate her and has not heard from her since January 2009; as a result, no further useful development of the matter on appeal is possible.

3. There is insufficient information in the claims file to establish that the appellant was permanently incapable of self-support by reason of a mental or physical defect prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for VA benefits as a surviving child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met. 38 U.S.C.A. §§ 101(4)(A), 1310 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that VA has not been kept apprised of the appellant's whereabouts, and has been unable to locate the appellant after extensive efforts. As a result, VA is unable to obtain sufficient evidence and information to determine whether the appellant is entitled to VA benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18. Consequently, the appellant's claim for VA benefits is denied.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

An October 2007 VCAA letter explained the evidence necessary to substantiate the appellant's claim for dependency and indemnity compensation or death pension. This letter also informed her of her and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the October 2007 VCAA notice letter from VA was provided prior to initial adjudication of the appellant's claim. Although the letter did not explain how a disability rating is determined or the basis for determining an effective date upon the grant of any benefit sought, this is no more than harmless, non-prejudicial error, since neither a disability rating nor an effective date is assigned in this matter. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the RO has sought to develop the evidence in such a manner as to determine if the benefits sought on appeal are warranted, by seeking to obtain identified medical evidence that may be relevant to the appellant's claim. See 38 U.S.C.A. § 5103A. However, as will be discussed further below, the appellant has changed addresses and repeated efforts to locate and contact her in order to facilitate further development of the claim on appeal have been unsuccessful. As a result, further useful development is not possible, as VA cannot obtain authorizations from the appellant to release medical information from identified treatment providers or obtain other information from the appellant that could lead to obtaining evidence relevant to her claim. 

Since the time of a June 2011 Board remand, evidence has been received establishing that the Veteran's surviving spouse, who is also the appellant's mother, and who acted as the appellant's power of attorney in certain matters, died in the year 2010. The RO/AMC has attempted to contact the appellant at her last known address, at addresses and phone numbers indicated in address databases, and by an e-mail address provided by the appellant. In January 2012, the Board noted that certain correspondence to the appellant had been copied to the appellant's mother's VA representative, giving rise to the possibility that representation of the appellant had been established at a local RO office. The Board sought any information the representative might have as to the appellant's current address. The representative replied that it checked with its local office and determined that they did not represent the appellant, and therefore were unable to provide any type of information concerning the appellant, including information as to her current address.

The RO/AMC and the Board have made extensive efforts to locate the appellant. However, in cases such as this one, where an appellant moves without informing VA of his or her new address, the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of the appellant to keep the VA apprised of his or her whereabouts. If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). The Board and the RO/AMC have attempted to provide the appellant with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the RO/AMC has made extensive efforts to afford the appellant a meaningful opportunity to participate effectively in the processing of her claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.





Merits of the Claim

The appellant was born in 1976. She was fifteen years old at the time of the Veteran's death in 1991 and as of the effective date of the grant of service connection for the cause of the Veteran's death, and the effective date of the award of DIC to her mother.

The RO received the appellant's claim for entitlement to VA benefits based on her father's service-connected death and her claimed permanent inability to support herself prior to age 18 in September 2007. The appellant was 31 years old at the time her application was received.

The appellant now seeks DIC benefits based on her claimed status as a helpless child. For purposes of establishing such entitlement to VA benefits, a child of a Veteran over 18 years of age must be shown to have been permanently incapable of self-support by reason of mental or physical defect by the age of 18. 38 U.S.C.A. §§ 101(4)(A), 1310 (West 2002); 38 C.F.R. §§ 3.57, 3.356.

A Veteran's child will be determined to be permanently incapable of self-support if shown, by reason of mental or physical defect, she was permanently incapable of self support as of his or her 18th birthday. 38 C.F.R. § 3.356(a). Rating criteria applicable to disabled Veterans are not controlling. The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. Id. A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356. 

The appellant has stated that she is over eighteen and unmarried, and contends that she is permanently incapable of self-support due to deafness that began when she was nine years old.

The principal factors for consideration under 38 C.F.R. §3.356 are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

It has been held that in cases such as this one, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993). In other words, for purposes of initially establishing helpless child status, the appellant's child's condition subsequent to his or her eighteenth birthday is not for consideration. If the individual in question is shown to be capable of self-support at eighteen, VA is required to proceed no further. Id. However, if a finding is made that an individual was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18. Id.

The Veteran, who was the appellant's father, died in 1991. In a rating decision dated in October 2006, the RO granted service connection for the cause of the Veteran's death, effective from November 1991. As a result, the appellant's mother, who was the Veteran's surviving spouse, began to receive dependency and indemnity compensation benefits effective from December 1991. See 38 U.S.C.A. § 1311 (Dependency and indemnity compensation to a surviving spouse); compare 38 U.S.C.A. § 1311 ("whenever there is no surviving spouse of a deceased Veteran entitled to dependency and compensation, dependency and indemnity compensation shall be paid in equal shares to the children of the deceased veteran..." ).

In support of her current claim, the appellant completed authorization forms allowing VA to obtain private medical records on her behalf. The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records. However, the authorizations to release medical information have expired and, as noted above, VA has been unable to contact the appellant despite repeated efforts to do so. The last correspondence or documented contact from the appellant was received by a VA Form 9 in January 2009.

The claims file reflects that, when attempting to obtain private medical records from Ear, Nose, and Throat Physicians and Surgeons, Inc., the RO repeatedly requested records in the name (and social security number) of her father, the Veteran, and received negative responses. As the appellant completed authorizations forms for release of her own medical records, and those records, rather than those of her father, are pertinent to the claim on appeal, the RO/AMC did, at the request of the Board by its June 2011 remand of this appeal, make additional attempts to obtain the records; however, the RO/AMC was unable to contact the appellant to obtain an updated authorization for release of medical information. 

The appellant also informed VA that pertinent medical records were maintained by "Walker & Ward," but the claims file reflects no attempt by the RO to obtain these records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Again, however, the RO/AMC was unable to contact the appellant after the Board's June 2011 remand directing further appropriate development in this matter.

The claims file also contains information suggesting that the appellant is in receipt of Social Security Administration (SSA) disability benefits. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). However, no SSA records have been associated with the claims file. At the Board's request, in June 2011, the RO/AMC contacted the SSA, but the SSA indicated that it had no medical file for the appellant or were unable to locate the medical records. Under the current circumstances, however, the RO/AMC cannot contact the appellant for clarification as to whether she received SSA disability benefits.
 
In September 2007, the appellant informed VA that her mother, the Veteran's surviving spouse, had her power of attorney. The Board noted in June 2011 that the claims file does not contain any form providing her mother with power of attorney for VA benefits claims. However, on remand of this case to the RO/AMC in June 2011, it was determined that the appellant's mother died in the year 2010.

Further useful development in this matter is not possible due to VA's inability to locate the appellant despite extensive efforts to do so. There is currently insufficient information and evidence to meet the criteria for the benefits sought on appeal. As a result, an award of VA benefits to the appellant based on her father's service-connected death and her claimed permanent incapacity as of age 18 is not warranted.


ORDER

Entitlement to VA benefits by reason of the Veteran's service-connected death and the appellant being permanently incapable of self-support by the age of eighteen is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


